Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16-21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2017/0193265 A1 (hereinafter “Chan”) in view of Abiko, US 2012/0250949 A1 (hereinafter “Abiko”).
1, Chan discloses a touch-fingerprint complex sensor for detecting a touch and a fingerprint of a user, including a touch region in which the touch is detected and a fingerprint recognizing region in which the fingerprint is detected (see at least FIGS. 1A and 3A with fingerprint sensing group 320 and touch sensing electrode group 310 forming regions 11/12 and 31/32 described at least at [0034] and [0039]), the touch-fingerprint complex sensor comprising: 
a plurality of first electrodes (see at least FIGS. 2A-2C illustrating first mesh layer 23/24 described at least at [0036]-[0038] and FIGS. 4A-4E with first conductive structure 41 described at [0041]) provided on a substrate (see at least FIGS. 1A, 1B, 2A-2C with substrate 10, further at least at [0034]-[0038]), and arranged in parallel in a first direction (see at least FIGS. 4A-4E describing the same stack of materials from 2A-2C with first conductive structure 41 being equivalent to 24 of FIGS. 2B-2C described at [0041] running in parallel); 
a plurality of second electrodes (see at least FIGS. 2A-2C illustrating first mesh layer 21/25 described at least at [0036]-[0038] and FIGS. 4A-4E with second conductive structure 42 described at [0041]) provided on the substrate (see at least FIGS. 1A, 1B, 2A-2C with substrate 10, further at least at [0034]-[0038]), and arranged in parallel in a second direction crossing the first direction (see at least FIGS. 4A-4E describing the same stack of materials from 2A-2C with second conductive structure 42 being equivalent to 21 of FIGS. 2A-2B described at [0041] running in parallel); and 
an insulating layer provided between the plurality of first electrodes and the plurality of second electrodes (see at least FIGS. 2A-2C illustrating insulating layer 22 at least at [0036]).  
wherein a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at intersections of the plurality of first electrodes and the plurality of second electrodes in the touch region excluding the fingerprint recognizing region is greater than a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at intersections of the plurality of first electrodes and the plurality of second electrodes in the fingerprint recognizing region (see at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; and therefore, based on the stacked electrode structure described at FIGS. 2A-2C and at [0036], the cross-sectional distance between first/second electrodes in the touch region 11 can be formed greater than the cross sectional distance between first/second electrodes in the fingerprint region 12 to accommodate the embodiment of FIG. 1b; furthermore, see FIGS. 3A and 3B, noting the lesser density of the electrodes in the touch region 31  vs the greater density of the electrodes in the fingerprint region 32 which would result in a greater distance between electrodes in region 31 vs region 32 in a cross-sectional view). 
However, Chan does not explicitly disclose using a touch pad and wherein a first portion of each of the plurality of first electrodes is provided on the substrate, and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate.
In the same field of endeavor, Abiko discloses using a touch pad (see at least [0086]) wherein a first portion of each of the plurality of first electrodes is provided on the substrate (see at least FIG. 3 and further at least at [0030]-[0031] the even electrodes provided on the substrate 25), and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate (see at least FIG. 3 and further at least at [0030]-[0031] the odd electrodes provided on an elevated portion of the substrate).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Chan to incorporate the electrode structure as disclosed by Abiko because the references are within the same field of endeavor, namely, fingerprint touch input devices. The motivation to combine these references would have been to improve detection of the input based on the pattern of parasitic capacitance (see Abiko at least at [0024]). Therefore, a person of ordinary skill 

Regarding claim 2, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein a height difference between the plurality of first electrodes and the plurality of second electrodes at the intersections in the touch region excluding the fingerprint recognizing region is greater than a height difference between the plurality of first electrodes and the plurality of second electrodes at non-intersections around the intersections in the touch region (see Chan at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; and therefore, based on the stacked electrode structure described at FIGS. 2A-2C and at [0036], the cross-sectional distance between first/second electrodes in the touch region 11 can be formed greater than the cross sectional distance between first/second electrodes in the fingerprint region 12 to accommodate the embodiment of FIG. 1b). 

Regarding claim 3, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein a height difference between the plurality of first electrodes and the plurality of second electrodes at non-intersections around the intersections in the touch region excluding the fingerprint recognizing region is substantially same as a height difference between the plurality of first electrodes and the plurality of second electrodes at the intersections in the fingerprint recognizing region (see Chan at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; based on the stacked electrode structure described at FIGS. 2A-2C and describing substantially the same height structure to be used for both the fingerprint sensor and the regular touch sensor at [0038]). 

Regarding claim 16, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein one of the plurality of first electrodes and the plurality of second electrodes comprises a plurality of rhombus shape pattern portions and a connecting portion provided between the plurality of rhombus shape pattern portions, and another one of the plurality of first electrodes and the plurality of second electrodes comprises a plurality of electrode lines, or each of the plurality of first electrodes and the plurality of second electrodes comprises the plurality of electrode lines (See at least Chan at FIG. 3A illustrating both first and second electrode lines comprising electrode lines described at [0039]). 

Regarding claim 17, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein the plurality of first electrodes comprises a plurality of first touch electrodes and a plurality of first sub-electrodes provided between the plurality of first touch electrodes (see at least Chan FIGS. 3A and 3B with groups 31 and 32, vertical electrodes could be subsequently divided even numbered and odd numbered, grouping and nomenclature without specific function would be obvious to one of ordinary skill in the art), wherein the plurality of second electrodes comprises a plurality of second touch electrodes and a plurality of second sub-electrodes provided between the plurality of second touch electrodes (see at least FIGS. 3A and 3B with groups 31 and 32, horizontal electrodes could be subsequently divided into even and odd electrodes labeling one as a sub electrode, grouping and nomenclature without specific function would be obvious to one of ordinary skill in the art), and wherein each of the plurality of first touch electrodes and the plurality of second touch electrodes is regularly arranged (see at least Chan as illustrating the evenly spaced accordingly). 

18, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 17 (see above), wherein at least two of the plurality of first touch electrodes are electrically-grouped as a first unit group, and wherein at least two of the plurality of second touch electrodes are electrically-grouped as a second unit group (see Chan at least FIGS. 3A and 3B illustrating first and second groups of electrodes, grouping and nomenclature without specific function would be obvious to one of ordinary skill in the art). 

Regarding claim 19, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein the touch pad has a two-electrode structure (see Chan at least FIGS. 3A and 3B illustrating two electrodes intersecting in both regions 31 and 32 as described at least at [0039]. 

Regarding claim 20, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein the plurality of first electrodes and the plurality of second electrodes are provided on one surface of the substrate (see Chan at least FIGS 2a-2c illustrating both first and second electrodes 23/24 and 21/25 both provided on one surface of the substrate 10). 

Regarding claim 21, Chan in view of Abiko discloses an electronic apparatus (see at least Chan at [0005]) comprising the touch-fingerprint complex sensor of claim 1 (see above). 

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2017/0193265 A1 (hereinafter “Chan”) in view of Kimura et al., US 2017/0031514 A1 (hereinafter “Kimura”). 
Regarding claim 4, Chan discloses the touch-fingerprint complex sensor of claim 1 (see above)
wherein a mutual capacitance at the intersections in the touch region excluding the fingerprint recognizing region is less than a mutual capacitance at the intersections in the fingerprint recognizing region. 
In the same field of endeavor, Kimura discloses wherein a mutual capacitance at the intersections in the touch region excluding the fingerprint recognizing region is less than a mutual capacitance at the intersections in the fingerprint recognizing region (see at Chan at least at FIGS. 3A and 3B describing regions for fingerprint and touch with different electrode density therein, and at least Kimura at [0062]-[0066] describing total capacitance load in R2 being less than R1, and describing more precise touch determination therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch device of Chan to incorporate the layering of electrodes and insulation layer to produce the capacitance effect as disclosed by Kimura because the references are within the same field of endeavor, namely, touch panels with a plurality of touch areas. The motivation to combine these references would have been to improve detection and precision of touch in various regions (see Kimura at least at [0083]-[0084]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 5, Chan discloses the touch-fingerprint complex sensor of claim 1, and wherein the cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at the intersections in the touch region excluding the fingerprint recognizing region is greater than the cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at the intersections in the fingerprint recognizing region (see above).  
further comprising a step adjusting layer provided separately from the substrate or provided as a part of the substrate, the cross sectional distance is greater in the touch area versus the fingerprint area based on a shape and a dimension of the step adjusting layer. 
In the same field of endeavor, Kimura discloses further comprising a step adjusting layer provided separately from the substrate or provided as a part of the substrate (see at least 2-2b, provided above the insulating layer 2-1b in FIG. 15 described at least at [0111]), the cross sectional distance is greater in the first area versus the second area based on a shape and a dimension of the step adjusting layer  (see at least [0051]-[0056] describing  Region 2 vs Region 1; by its formation, insulating layer 2-2b produces a different distance between electrodes 6 and 7 in region 2 vs electrodes 4 and 5 in Region 1 as described at least at [0111] and further illustrated in FIG. 14 and further at FIG. 8). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch device of Chan to incorporate the layering of electrodes and insulation layer as disclosed by Kimura because the references are within the same field of endeavor, namely, touch panels with a plurality of touch areas. The motivation to combine these references would have been to improve detection and precision of touch in various regions (see Kimura at least at [0083]-[0084]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 15, Chan discloses the touch-fingerprint complex sensor of claim 1 (see above).
 wherein each of the plurality of first electrodes and the plurality of second electrodes comprises a plurality of rhombus shape pattern portions and a connecting portion provided between the plurality of rhombus shape pattern portions.
 In the same field of endeavor, Kimura discloses wherein each of the plurality of first electrodes and the plurality of second electrodes comprises a plurality of rhombus shape pattern portions and a connecting portion provided between the plurality of rhombus shape pattern portions (see at least FIGS. 8 and 9 and further at least FIG. 15 generally illustrating rhombus shapes).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch device of Chan to incorporate the Rhombus shapes as disclosed by Kimura because the references are within the same field of endeavor, namely, touch panels with a plurality of touch areas. The motivation to combine these references would have been to improve detection and precision of touch in various regions (see Kimura at least at [0083]-[0084]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 35, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above), wherein the plurality of first electrodes is directly provided on a first surface of the insulating layer (see Chan at least FIG. 2A with metal mesh layer 21 on one side of insulating layer 22), and the plurality of second electrodes is directly provided on a second surface of the insulating layer (See at least Chan at FIG. 2A with metal mesh layer 23 provided on the other side of the insulating layer 22), and wherein the first surface has a plurality of protruding portions and the second surface is entirely flat (see Abiko at FIG. 3 with .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2017/0193265 A1 (hereinafter “Chan”) in view of Abiko, US 2012/0250949 A1 (hereinafter “Abiko”) further in view of Han et al., US 2017/01344148 A1 (hereinafter “Han”).
Regarding claim 14, Chan in view of Abiko discloses the touch-fingerprint complex sensor of claim 1 (see above). 
However, Chan does not explicitly discloses wherein the insulating layer comprises an organic material.
In the same field of endeavor, Han discloses wherein the insulating layer comprises an organic material (see at least [0149] describing organic material as the insulation layer).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch device of Chan in view of Abiko to incorporate the organic layer as disclosed by Han because the references are within the same field of endeavor, namely, touch panels with a plurality of touch areas. The motivation to combine these references would have been to integration of the two different touch areas into one wafer thereby reducing manufacturing costs (see Han at least at [0011]-[0015]]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 22-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2017/0193265 A1 (hereinafter “Chan”) in view of Kimura et al., US 2017/0031514 A1 (hereinafter “Kimura”) further in view of Abiko, US 2012/0250949 A1 (hereinafter “Abiko”). 
22, Chan discloses touch-fingerprint complex sensor for detecting a touch and a fingerprint of a user, a touch region in which the touch is detected and a fingerprint recognizing region in which the fingerprint is detected (see at least FIGS. 1A and 3A with fingerprint sensing group 320 and touch sensing electrode group 310 forming regions 11/12 and 31/32 described at least at [0034] and [0039]), the touch-fingerprint complex sensor comprising: a plurality of first electrodes  (see at least FIGS. 2A-2C illustrating first mesh layer 23/24 described at least at [0036]-[0038] and FIGS. 4A-4E with first conductive structure 41 described at [0041]) provided on a substrate see at least FIGS. 1A, 1B, 2A-2C with substrate 10, further at least at [0034]-[0038]), and arranged in parallel in a first direction (see at least FIGS. 4A-4E describing the same stack of materials from 2A-2C with first conductive structure 41 being equivalent to 24 of FIGS. 2B-2C described at [0041] running in parallel); a plurality of second electrodes (see at least FIGS. 2A-2C illustrating first mesh layer 21/25 described at least at [0036]-[0038] and FIGS. 4A-4E with second conductive structure 42 described at [0041]) provided on the substrate  (see at least FIGS. 1A, 1B, 2A-2C with substrate 10, further at least at [0034]-[0038]), and arranged in parallel in a second direction crossing the first direction (see at least FIGS. 4A-4E describing the same stack of materials from 2A-2C with second conductive structure 42 being equivalent to 21 of FIGS. 2A-2B described at [0041] running in parallel); an insulating layer provided between the plurality of first electrodes and the plurality of second electrodes (see at least FIGS. 2A-2C illustrating insulating layer 22 at least at [0036]);  
However, Chan does not explicitly disclose using a touch pad, and a step adjusting layer provided adjacent to the insulating layer, wherein a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the fingerprint recognizing region and a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the touch region excluding the fingerprint recognizing region are different based on the step adjusting layer and wherein a first portion of each of the plurality of first electrodes is provided on the substrate, and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate.
In the same field of endeavor, Kimura discloses using a touch pad (see at least [0127]) two separate touch regions wherein a step adjusting layer provided adjacent to the insulating layer (see at least 2-2b, provided above the insulating layer 2-1b in FIG. 15 described at least at  [0111]), wherein a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the fingerprint recognizing region and a mutual capacitance at intersections of the plurality of first electrodes and the plurality of second electrodes in the touch region excluding the fingerprint recognizing region are different based on the step adjusting layer (see at least [0051]-[0056] describing greater sensitivity and precision in Region 2 vs Region 1; by its formation, insulating layer 2-2b produces a different mutual capacitance for the electrodes 6 and 7 provided in that layer in relation to the electrodes 4 and 5 provided in the layer 2-1b as illustrated in FIG. 15, further see at least FIGS. 8 and 9 describing electrode formation and design therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch device of Chan to incorporate the layering of electrodes and insulation layer as disclosed by Kimura because the references are within the same field of endeavor, namely, touch panels with a plurality of touch areas. The motivation to combine these references would have been to improve detection and precision of touch in various regions (see Kimura at least at [0083]-[0084]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
wherein a first portion of each of the plurality of first electrodes is provided on the substrate, and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate.
In the same field of endeavor, Abiko discloses using a touch pad (see at least [0086]) wherein a first portion of each of the plurality of first electrodes is provided on the substrate (see at least FIG. 3 and further at least at [0030]-[0031] the even electrodes provided on the substrate 25), and a second portion of the each of the plurality of first electrodes is directly provided on a step adjusting layer, which is provided on the substrate (see at least FIG. 3 and further at least at [0030]-[0031] the odd electrodes provided on an elevated portion of the substrate).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Chan to incorporate the electrode structure as disclosed by Abiko because the references are within the same field of endeavor, namely, fingerprint touch input devices. The motivation to combine these references would have been to improve detection of the input based on the pattern of parasitic capacitance (see Abiko at least at [0024]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 23, Chan in view of Kimura further in view of Abiko discloses the touch-fingerprint complex sensor of claim 22 (see above), wherein the mutual capacitance at the intersections in the touch region excluding the fingerprint recognizing region is less than the mutual capacitance at the intersections in the fingerprint recognizing region (see at Chan at least at FIGS. 3A and 3B describing regions for fingerprint and touch with different electrode density therein, and at least Kimura at [0062]-[0066] describing total capacitance load in R2 being less than R1, and describing more precise touch determination therein). 

Regarding claim 24, Chan in view of Kimura further in view of Abiko discloses the touch-fingerprint complex sensor of claim 22 (see above), wherein a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at the intersections in the touch region excluding the fingerprint recognizing region is greater than a cross-sectional distance between the plurality of first electrodes and the plurality of second electrodes at the intersections in the fingerprint recognizing region  (see Chan at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; and therefore, based on the stacked electrode structure described at FIGS. 2A-2C and at [0036], the cross-sectional distance between first/second electrodes in the touch region 11 can be formed greater than the cross sectional distance between first/second electrodes in the fingerprint region 12 to accommodate the embodiment of FIG. 1b; furthermore, see FIGS. 3A and 3B, noting the lesser density of the electrodes in the touch region 31  vs the greater density of the electrodes in the fingerprint region 32 which would result in a greater distance between electrodes in region 31 vs region 32 in a cross-sectional view; furthermore, see at least Kimura at FIG. 15 illustrating shorter distance between the electrodes 6 and 7 vs electrodes 4 and 5).
Regarding claim 25, Chan in view of Kimura further in view of Abiko discloses the touch-fingerprint complex sensor of claim 22 (see above), wherein a height difference between the plurality of first electrodes and the plurality of second electrodes at the intersections in the touch region excluding the fingerprint recognizing region is greater than a height difference between the plurality of first electrodes and the plurality of second electrodes at non-intersections around the intersections in the touch region  (see Chan at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; and therefore, based on the stacked electrode structure described at FIGS. 2A-2C and at [0036], the cross-. 
Regarding claim 26, Chan in view of Kimura further in view of Abiko discloses the touch-fingerprint complex sensor of claim 22 (see above), wherein a height difference between the plurality of first electrodes and the plurality of second electrodes at non-intersections around the intersections in the touch region excluding the fingerprint recognizing region is substantially same as a height difference between the plurality of first electrodes and the plurality of second electrodes at the intersections in the fingerprint recognizing region (see Chan at least FIG. 1B illustrating a thickness of the fingerprint sensing electrode region 12 being thinner than the touch sensing electrode distribution region 11 described at [0035]; based on the stacked electrode structure described at FIGS. 2A-2C and describing substantially the same height structure to be used for both the fingerprint sensor and the regular touch sensor at [0038]). 
Regarding claim 30, Chan in view of Kimura further in view of Abiko discloses an electronic apparatus (see above) comprising the touch-fingerprint complex sensor of claim 22 (see above).





Allowable Subject Matter
Claims 6-13 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The cited prior art of record does not teach or disclose the following combinations of limitations of claim 6: wherein the step adjusting layer comprises a plurality of via holes, and wherein the plurality of via holes is provided at locations corresponding to the intersections in the touch region excluding the fingerprint recognizing region. 
By virtue of their dependency, claims 7-8 are also objected to. 

The cited prior art of record does not teach or disclose the following combinations of limitations of claim 9: wherein the step adjusting layer comprises a plurality of island pattern layers, and wherein the plurality of island pattern layers is provided at locations corresponding to the intersections in the touch region excluding the fingerprint recognizing region. 
By virtue of their dependency, claims 10-13 are also objected to.

The cited prior art of record does not teach or disclose the following combinations of limitations of claim 27:  wherein the step adjusting layer comprises a plurality of via holes, and wherein the plurality of via holes is provided at locations corresponding to the intersections in the touch region excluding the fingerprint recognizing region. 

28: wherein the step adjusting layer comprises a plurality of island pattern layers, and wherein the plurality of island pattern layers is provided at locations corresponding to the intersections in the touch region excluding the fingerprint recognizing region. 
By virtue of its dependency, claim 29 is also objected to.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623           

		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623